DETAILED ACTION

Response to Arguments
Applicant's arguments filed 4 October 2021 have been fully considered but they are not persuasive. 
Applicant has amended claim 1 to, generally, contain the limitations of claim 7 (which remain rejected the same way); and to introduce the new limitation “wherein the filter is disposed at an opening in an inlet duct”. Applicant submits that Jefford does not disclose such a feature.
However, as also set forth in the rejection below, Examiner draws attention to Figure 3, where it can be seen that connector neck 132 and cavity 92 serve as the inlet passage (or duct) to bring fluid into the valve; filter 102 is located in cavity 92 where it opens to the electro/mechanical valve elements (i.e. where the fluid will then pass valve seat 88 and then pass through intermediate duct 90), or, in other words: “at an opening in an inlet duct”.
The claims remain rejected under Jefford et al. (US Pub No 2014/0311602), including new claim 10.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-6 and 8-10 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jefford et al. (US Pub No 2014/0311602).
In regard to claim 1,
an electromagnetic system (see Fig 3) having a coil (48) that extends around a fixed core (with at least element 38) to generate a magnetic field therein when it is supplied with electric power (being a solenoid, also see Paragraphs 0032 and 0033);
a fuel vapor outlet duct (with at least cavity 94) extending the electromagnetic system (generally extending away from); and 
a first casing (overmold assembly 36) in which the electromagnetic system is disposed (Paragraph 0031: “disposed within the overmold assembly 36 is a solenoid assembly”); and
a filter (102) disposed on the path of a fuel vapors upstream of the electromagnetic system (Paragraph 0035: “The filter 102 ensures that no particles may pass through the filter 102 that are too large to affect the functionality of the solenoid assembly 68 (the particles being too large to fit between the valve seat 88 and the stopper portion 54a) when the armature 54 is in the open position.”), 
wherein the fuel vapor outlet duct (94) is disposed in an intermediate casing (58, see Fig 3 and clearly exploded in Fig 4), and
wherein the filter (102) is disposed at an opening in an inlet duct (see Fig 3, connector 132 and cavity 92 serve as the inlet passage (or duct) to bring fluid into the valve; filter 102 is located in cavity 92 where it opens to the electro/mechanical valve elements, or “at an opening in an inlet duct”).
In regard to claim 2
In regard to claim 3, Jefford discloses the device of claim 1, wherein the fuel vapor outlet duct (94) continues inside the intermediate casing (58) and leads out of the casing through a different face (110a) than the one (at the interface of 58 and 56) at which it passes into the intermediate casing (see Fig 3).
In regard to claim 4, Jefford discloses the device of claim 1, wherein the fuel vapor outlet duct (94) splits into two ducts (leading to 108 and 108a).
In regard to claim 5, Jefford discloses the device of claim 4, having at least one additional element (either of valves 60/64 and 62/66) connected to one end of the duct (see Figs 3 and 4).
In regard to claim 6, Jefford discloses the device of claim 1, further comprising two safety valves (60/64 and 62/66, considered to be “safety valves” as they are pressure actuated check valves; also see Abstract: “the check valves prevents actuation at low vacuums and flows when the vehicle is shut off. The integrated valve assembly eliminates the need for an OBD relief valve”).
In regard to claim 8, Jefford discloses the device of claim 5, wherein the two ducts (108 and 108a) form an angle of 90°C with one another or an angle less than 90°C (see Fig 3).
In regard to claim 9, Jefford discloses the device of claim 1, wherein the device is employed in a motor vehicle (see Abstract).
In regard to claim 10, Jefford discloses the device of claim 1, wherein the filter filters particles with a size greater than or equal to 50 µm (see Paragraph 0035: “The filter 102 is designed to limit the size of debris and particles passing through the blades of plastic to less than 0.7 millimeters.”. 0.7mm is greater than 50 µm).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790. The examiner can normally be reached Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/JACOB M AMICK/Primary Examiner, Art Unit 3747